     Case 16-34911         Doc 51      Filed 02/21/19 Entered 02/21/19 13:27:46                 Desc Main
                                         Document     Page 1 of 9

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS


       In re: CALDERONE, MICHAEL J.                                   §    Case No. 16-34911
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         ILENE F. GOLDSTEIN, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $71,211.99                           Assets Exempt: $21,211.99
 (without deducting any secured claims)
 Total Distribution to Claimants:$9,864.36             Claims Discharged
                                                       Without Payment: $409,633.62

 Total Expenses of Administration:$11,972.63


         3) Total gross receipts of $     21,836.99      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $21,836.99
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 16-34911           Doc 51       Filed 02/21/19 Entered 02/21/19 13:27:46                      Desc Main
                                            Document     Page 2 of 9


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00               $0.00              $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00           11,972.63         11,972.63          11,972.63

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00          287,778.45         287,778.45          9,864.36
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00          131,719.53         131,719.53                 0.00

                                               $0.00         $431,470.61        $431,470.61        $21,836.99
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on November 01, 2016.
  The case was pending for 28 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 02/21/2019                 By: /s/ILENE F. GOLDSTEIN
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 16-34911             Doc 51        Filed 02/21/19 Entered 02/21/19 13:27:46                          Desc Main
                                                              Document     Page 3 of 9



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     3511 Central Road #201, Glenview, IL 60025-0000,                                     1110-000                                   21,836.99


    TOTAL GROSS RECEIPTS                                                                                                            $21,836.99

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                                $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS            CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED             PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                $0.00              $0.00                  $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS            CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED             PAID
                                                       CODE
 Trustee Compensation - ILENE F. GOLDSTEIN                  2100-000            N/A                  2,933.70           2,933.70            2,933.70

 Attorney for Trustee Fees (Trustee Firm) - 3110-000                            N/A                  2,905.00           2,905.00            2,905.00
 LAW OFFICES OF ILENE F. GOLDSTEIN,
 Other - PBG Financial Services Inc         3410-000                            N/A                  1,622.50           1,622.50            1,622.50

 Other - Rabobank, N.A.                                     2600-000            N/A                    10.46              10.46                  10.46

 Other - Rabobank, N.A.                                     2600-000            N/A                    30.34              30.34                  30.34




UST Form 101-7-TDR (10/1/2010)
             Case 16-34911       Doc 51    Filed 02/21/19 Entered 02/21/19 13:27:46                   Desc Main
                                             Document     Page 4 of 9
 Other - Rabobank, N.A.                     2600-000            N/A                 33.44          33.44           33.44

 Other - Rabobank, N.A.                     2600-000            N/A                 31.30          31.30           31.30

 Other - Rabobank, N.A.                     2600-000            N/A                 30.21          30.21           30.21

 Other - Rabobank, N.A.                     2600-000            N/A                 34.33          34.33           34.33

 Other - The Law Offices of Zane L.         3210-600            N/A              3,790.00       3,790.00      3,790.00
 Zielinski, P.C.
 Other - The Law Offices of Zane L.         3220-610            N/A                348.08         348.08          348.08
 Zielinski, P.C.
 Other - Inrternational Sureties, Ltd       2300-000            N/A                  6.77           6.77            6.77

 Other - Rabobank, N.A.                     2600-000            N/A                 29.08          29.08           29.08

 Other - Rabobank, N.A.                     2600-000            N/A                 25.55          25.55           25.55

 Other - Rabobank, N.A.                     2600-000            N/A                 24.28          24.28           24.28

 Other - Rabobank, N.A.                     2600-000            N/A                 27.60          27.60           27.60

 Other - Rabobank, N.A.                     2600-000            N/A                 24.21          24.21           24.21

 Other - Rabobank, N.A.                     2600-000            N/A                 26.68          26.68           26.68

 Other - Rabobank, N.A.                     2600-000            N/A                 25.80          25.80           25.80

 Other - Rabobank, N.A.                     2600-000            N/A                 13.30          13.30           13.30

 TOTAL CHAPTER 7 ADMIN. FEES                              N/A                 $11,972.63      $11,972.63    $11,972.63
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                             CLAIMS              CLAIMS             CLAIMS        CLAIMS
                                         TRAN.
                                                     SCHEDULED           ASSERTED           ALLOWED         PAID
                                         CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                       $0.00          $0.00           $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM       CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS        CLAIMS
    NO.           CLAIMANT               TRAN.         (from Form       (from Proofs of     ALLOWED         PAID
                                         CODE              6E)               Claim)
      4P   Illinois Department of       5800-000          N/A                 287,778.45      287,778.45      9,864.36
           Revenue Bankruptcy Section
 TOTAL PRIORITY UNSECURED                                       $0.00        $287,778.45     $287,778.45     $9,864.36
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
            Case 16-34911         Doc 51   Filed 02/21/19 Entered 02/21/19 13:27:46               Desc Main
                                             Document     Page 5 of 9

EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM     CLAIMS            CLAIMS
   CLAIM                                           SCHEDULED         ASSERTED            CLAIMS        CLAIMS
    NO.          CLAIMANT                TRAN.     (from Form       (from Proofs of     ALLOWED         PAID
                                         CODE          6F)               Claim)
      1    Discover Bank                7100-000      N/A                  10,902.32       10,902.32           0.00

      2    First Data Global Leasing    7100-000      N/A                      690.43         690.43           0.00

      3    First Data Global Leasing    7100-000      N/A                      690.43         690.43           0.00

      4U   Illinois Department of       7100-000      N/A                  82,762.18       82,762.18           0.00
           Revenue Bankruptcy Section
      5    Capital One, N.A.            7100-000      N/A                    1,995.56       1,995.56           0.00

      6    PYOD, LLC its successors and 7100-000      N/A                    1,589.42       1,589.42           0.00
           assigns as assignee
      7    PYOD, LLC its successors and 7100-000      N/A                  15,355.09       15,355.09           0.00
           assigns as assignee
      8    Portfolio Recovery           7100-000      N/A                      694.96         694.96           0.00
           Associates, LLC
      9    Midland Funding, LLC         7100-000      N/A                  12,739.09       12,739.09           0.00

     10    Midland Funding, LLC         7100-000      N/A                    2,391.74       2,391.74           0.00

     11    Midland Funding, LLC         7100-000      N/A                    1,112.62       1,112.62           0.00

     12    Midland Funding, LLC         7100-000      N/A                      379.80         379.80           0.00

     13    Directv, LLC                 7100-000      N/A                      415.89         415.89           0.00

 TOTAL GENERAL UNSECURED                                    $0.00        $131,719.53     $131,719.53          $0.00
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                         Case 16-34911                  Doc 51            Filed 02/21/19 Entered 02/21/19 13:27:46                                           Desc Main
                                                                            Document     Page 6 of 9
                                                                                                                                                                                  Exhibit 8


                                                                                    Form 1                                                                                       Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 16-34911                                                                        Trustee:        (330290)         ILENE F. GOLDSTEIN
Case Name:          CALDERONE, MICHAEL J.                                                    Filed (f) or Converted (c): 11/01/16 (f)
                                                                                             §341(a) Meeting Date:            12/01/16
Period Ending: 02/21/19                                                                      Claims Bar Date:                 11/27/17

                                  1                                         2                            3                         4                    5                    6

                     Asset Description                                  Petition/             Estimated Net Value              Property           Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled        (Value Determined By Trustee,        Abandoned           Received by       Administered (FA)/
                                                                         Values             Less Liens, Exemptions,           OA=§554(a)           the Estate        Gross Value of
Ref. #                                                                                          and Other Costs)                                                    Remaining Assets

 1        314 Rock Hall Circle, Gray slake, IL 60030-0000,                  65,000.00                           0.00                                         0.00                       FA
           Imported from original petition Doc# 1 (See
          Footnote)

 2        3511 Central Road #201, Glenview, IL 60025-0000,                  80,000.00                           0.00                                    21,836.99                       FA
           Imported from original petition Doc# 1

 3        Cash                                                                   25.00                          0.00                                         0.00                       FA
           Imported from original petition Doc# 1

 4        Checking x 7602: Chase Bank                                            36.99                          0.00                                         0.00                       FA
           Imported from original petition Doc# 1

 5        Household Goods and Furnishings                                    1,500.00                           0.00                                         0.00                       FA
           Imported from original petition Doc# 1

 6        Electronics                                                           500.00                          0.00                                         0.00                       FA
           Imported from original petition Doc# 1

 7        Clothes                                                               150.00                          0.00                                         0.00                       FA
           Imported from original petition Doc# 1

 8        Fidelity Life Insurance $250,000 Term Policy: Ve                        0.00                          0.00                                         0.00                       FA
           Imported from original petition Doc# 1

 9        2007 Ford Edge. Entire property value: $3,500.00                   3,500.00                           0.00                                         0.00                       FA
           Imported from original petition Doc# 1

10        1996 Ford Lincoln. Entire property value: $500.0                      500.00                          0.00                                         0.00                       FA
           Imported from original petition Doc# 1

 10      Assets         Totals (Excluding unknown values)                $151,211.99                           $0.00                                  $21,836.99                   $0.00


      RE PROP# 1           Regardless of the Debtors schedules (apparent typograghical error)the debtor thought the house worth
                           $184,000.00 Trutee took higher value from Zillow and still there was no equity. Debtor's Counsel
                          did not ammend to correct error.



      Major Activities Affecting Case Closing:

                    STATUS: January 2018 The trustee recovered a surplus from funds in a foreclosure on the sale of real estate. She will be filing tax returns now that the 2017 tax
                    tables are available


                    STATUS January 2019 TDR submitted to UST 01/06/2019




                                                                                                                                                 Printed: 02/21/2019 11:26 AM      V.14.50
                    Case 16-34911                    Doc 51       Filed 02/21/19 Entered 02/21/19 13:27:46                                   Desc Main
                                                                    Document     Page 7 of 9
                                                                                                                                                                  Exhibit 8


                                                                           Form 1                                                                                 Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 16-34911                                                           Trustee:       (330290)      ILENE F. GOLDSTEIN
Case Name:       CALDERONE, MICHAEL J.                                          Filed (f) or Converted (c): 11/01/16 (f)
                                                                                §341(a) Meeting Date:        12/01/16
Period Ending: 02/21/19                                                         Claims Bar Date:             11/27/17

                              1                                      2                     3                       4                    5                   6

                    Asset Description                            Petition/        Estimated Net Value         Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled   (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                  Values        Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                              and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):    September 30, 2018          Current Projected Date Of Final Report (TFR):       November 8, 2018 (Actual)




                                                                                                                                  Printed: 02/21/2019 11:26 AM     V.14.50
                        Case 16-34911                      Doc 51       Filed 02/21/19 Entered 02/21/19 13:27:46                                                Desc Main
                                                                          Document     Page 8 of 9
                                                                                                                                                                                  Exhibit 9


                                                                                       Form 2                                                                                      Page: 1

                                                         Cash Receipts And Disbursements Record
Case Number:         16-34911                                                                         Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           CALDERONE, MICHAEL J.                                                            Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******8166 - Checking Account
Taxpayer ID #: **-***4909                                                                             Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 02/21/19                                                                               Separate Bond: N/A

   1            2                            3                                         4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements    Checking
  Date      Check #          Paid To / Received From                   Description of Transaction                T-Code              $                  $       Account Balance
08/18/17       {2}        Dorothy Brown Clerk of Circuit Court Foreclosure surplus                               1110-000             21,836.99                               21,836.99
08/31/17                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        10.46        21,826.53
09/29/17                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        30.34        21,796.19
10/31/17                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        33.44        21,762.75
11/30/17                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        31.30        21,731.45
12/29/17                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        30.21        21,701.24
01/31/18                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        34.33        21,666.91
02/23/18      101         The Law Offices of Zane L. Zielinski, Special Counsel Fees                             3210-600                                    3,790.00         17,876.91
                          P.C.
02/23/18      102         The Law Offices of Zane L. Zielinski, Expenses Paid to Special Counsel                 3220-610                                       348.08        17,528.83
                          P.C.
02/23/18      103         Inrternational Sureties, Ltd         BOND PREMIUM PAYMENT ON BANK                      2300-000                                         6.77        17,522.06
                                                               BALANCE AS OF 02/23/2018 FOR CASE
                                                               #16-34911
02/28/18                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        29.08        17,492.98
03/30/18                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        25.55        17,467.43
04/30/18                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        24.28        17,443.15
05/31/18                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        27.60        17,415.55
06/29/18                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        24.21        17,391.34
07/31/18                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        26.68        17,364.66
08/31/18                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        25.80        17,338.86
09/28/18                  Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        13.30        17,325.56
12/16/18      104         ILENE F. GOLDSTEIN                   Dividend paid 100.00% on $2,933.70, Trustee       2100-000                                    2,933.70         14,391.86
                                                               Compensation; Reference:
12/16/18      105         PBG Financial Services Inc           Dividend paid 100.00% on $1,622.50,               3410-000                                    1,622.50         12,769.36
                                                               Accountant for Trustee Fees (Other Firm);
                                                               Reference:
12/16/18      106         LAW OFFICES OF ILENE F.              Dividend paid 100.00% on $2,905.00, Attorney      3110-000                                    2,905.00             9,864.36
                          GOLDSTEIN, CHARTERED                 for Trustee Fees (Trustee Firm); Reference:
12/16/18      107         Illinois Department of Revenue       Dividend paid 3.42% on $287,778.45; Claim#        5800-000                                    9,864.36                 0.00
                          Bankruptcy Section                   4P; Filed: $287,778.45; Reference:

                                                                                     ACCOUNT TOTALS                                   21,836.99             21,836.99               $0.00
                                                                                           Less: Bank Transfers                            0.00                   0.00
                                                                                     Subtotal                                         21,836.99             21,836.99
                                                                                           Less: Payments to Debtors                                              0.00
                                                                                     NET Receipts / Disbursements                   $21,836.99             $21,836.99




{} Asset reference(s)                                                                                                                          Printed: 02/21/2019 11:26 AM        V.14.50
                        Case 16-34911                Doc 51    Filed 02/21/19 Entered 02/21/19 13:27:46                                              Desc Main
                                                                 Document     Page 9 of 9
                                                                                                                                                                       Exhibit 9


                                                                          Form 2                                                                                       Page: 2

                                               Cash Receipts And Disbursements Record
Case Number:        16-34911                                                               Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:          CALDERONE, MICHAEL J.                                                  Bank Name:          Rabobank, N.A.
                                                                                           Account:            ******8166 - Checking Account
Taxpayer ID #: **-***4909                                                                  Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 02/21/19                                                                    Separate Bond: N/A

   1            2                       3                                   4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                  Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From            Description of Transaction              T-Code              $                  $       Account Balance


                                                                                                                             Net             Net                   Account
                                                                          TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                          Checking # ******8166                           21,836.99              21,836.99                0.00

                                                                                                                         $21,836.99             $21,836.99               $0.00




{} Asset reference(s)                                                                                                               Printed: 02/21/2019 11:26 AM        V.14.50
